— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered March 4, 1985, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial, *405following a hearing, of so much of the defendant’s omnibus motion as sought the suppression of certain statements to law enforcement officials.
Ordered that the judgment is affirmed.
In view of the uncontroverted testimony of a police officer that the defendant, after spontaneously revealing that she had beaten her son, agreed to waive her rights and speak with the police in the absence of counsel, there is sufficient evidence on record to support the determination of the hearing court regarding the admissibility of the defendant’s statements (see, People v Gee, 104 AD2d 561, lv denied 64 NY2d 759).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.